_lS 44 (Rev 06/17)

Case 2:18-cv-O4657-Y§I]E)%(;&r{}<i§iklsllite£]lO/ZQMS Page 1 of 10

The .|S 44 civil cm':.'r Sheet and the information contained herein neither replace nor supplement the t`ilin0
provided by local rules of eoi.rn. '|`h:s l`nmi, approved by the Judicial Conference ofthe Untted States in

and service of pleadings or other papers as required by la\v, except as
§eptember 1974, is required I`Hr the use 01` the Clerk ofCourt for the

purleSE Ui`it\l{i{lll'l'ig the Clvil tl¢‘!l;li\:l .\`l‘lt,'l;l. (.\`l§l:` Ii\'ST/tll("l'l()NS ()N t\'l;`.\"l'[’,»l(/`l:` ()l" 'l'HlS l<`()R/\I)

 

I. (a) PLAlNTlFFs
OWEN HARTY

(b) County of Residence of First Listed Plaintiff BrOWard _ _
(l;',\'( '/:`I’T [N U.S. l ’/“~1/ /VT/l "] " ( 'A S/:‘S)

(C) AttOmeyS (/"'/‘rtu .-\"¢r.uh'. 1~1¢/1//'¢'.\'.\', mill '[`u/up/trme Nnmhu)j
Danie| A. Pa||en, Esqu'rre (of counse|)
THO|\/lAS B. BACON, PA
114 W. Front Street, Media PA 19063 Tel: (484) 550-7542

DEFENDANTS
CHHAY LA||V| and SH|RLEY LA||\/l

County of Residence of First Listed Det`endant Qelawal'e
(IN U.S. I’lu~lltVH/"/" (.'AS/;`S ()NL 19

IN LAND CONDEMNATION CASES, USE THE LOCAT]ON OF
THE TRACT OF LAND INVOLVED

NOTE:

AttOl'neyS (I_/ Known)

 

 

II. BAS]S OF JURISDICTION (I’/acu an “,\'ll in ()nu h‘o.\' 011/17

Cl 1 U S. Government 5 3 Federal Question
Plaintiff ((/.S. Gr)vurnmcnt Nt)t n [’a/'t_\')
Cl 2 U.S.Govemment Cl 4 Diversity

Det"endant (Indt`catc Citt`:un.\'/iip rif I’artiu¢\' itt Itum Ill)

 

lV. NAE_URE OF SUIT tr"h:ci.' an “\"' /'n ()m_' Br).\' qu_\',l

III.

CITIZENSHIP OF PRINCIPAL PARTIES (l’/tlcu an "."'\ in ()/w Box /i)r /'/(timt`[]
(Ful' l)i\'t.'t'.\'ity (.'a.\'u\' ()lt[\') and ()nu h’t)x /i)r l)t_'/L'm/ant)
PTF DEF PTF DEF
Citizen ofThis State Cl l Cl 1 lncorporaled or Principa| Place Cl 4 1:1 4
of Business 1n This State
Citizen of Another State Cl 2 111 2 lncorporated um/ Principa] Place 1:1 5 1:| 5
of Business ln Another State
Citizen or Subject ofa Cl 3 1:1 3 Foreign Nation Cl 6 El 6

Fnrcil:n Cuunlr\'

 

 

 

 

 

 

 

 

 

 

Click here for: _\lnturc ol`!>'uil L.`\:d\: D:;.~‘uri liun:,.
l CONTR,\_CT TO§TS FORFEI'H]RL¢'PENA l.'l`\r BANKRUFTCY DTHE STATUTES l
CI 1 10 lnsurance PERSONAL INJURY PERSONAL INJURY Cl 625 Drug Related Seizure Cl 422 Appeal 28 USC 158 Cl 375 False Claims Act
ij 120 Marine Cl 310 Airplane D 365 Personal lnjury - of Property 21 USC 881 Cl 423 Withdrawal El 376 Qui Tam (31 USC
111 130 Miller Act Cl 315 Airplane Product Product Liability Cl 690 O\her 28 USC 157 3729(3))
Cl 140 Negotiable ]nstmment Liability 3 367 Heallh Care/ CI 400 State Reapponionment
Cl 150 Recovery of Overpayment Cl 320 Assault, l_.ibel & Phannnceutical FRUFERTYR|GHI"S C| 410 Antitrust
& Enf`orcement of.lud_mnt:nt Slander Personal lnjury Cl 820 Copyrights Cl 430 Banks and Banking
111 151 Medicare Ac\ 1:1 330 Federal Employers’ Product Liability Cl 830 Patenl 1:| 450 Commerce
Cl 152 Recovery of Defaulted Liability Cl 368 Asbestos Personal Cl 835 Patent - Abbreviated Cl 460 Deportation
Student Loans 13 340 Man`ne lnjury Product New Drug Application CI 470 Raeketeer lnfluenced and
(Excludes Veterans) ij 345 Marine Product Liability Cl 840 Trademark _ Comlpt Organizations
Cl 153 Recovery of Overpayment Liability PERSONAL PROPERTY LA§_C_)_]_{ AL TY 1:| 480 Consumer Credit
of Veteran’s Benet`tts Cl 350 Motor Vehic|e Cl 370 Other Fraud Cl 710 Fair Labor Standards Cl 861 HIA (1395ff) Cl 490 Cable/Sat TV
13 160 Stockholders’ Suits Cl 355 Motor Vehicle Cl 371 Tmth in Lending Act Cl 862 Black Lung (923) 1:| 850 Securities/Commodities/
Cl 190 Other Contract Producl Liability Cl 380 Other Persona| Cl 720 Labor/Management Cl 863 DIWC/DIWW (405(g)) Exchange
Cl 195 Contract Product Liability ij 360 Other Persona| Property Damage Relations Cl 864 SSID Title XVl ij 890 Other Statutory Actions
111 196 Franchise Injury |j 385 Propeity Damage El 740 Railway Labor Act 1:1 865 RSI (405(!;,)) Cl 891 At,n'icultural Acts
El 362 Personal Injury - Product Liability Cl 751 Family and Medical 111 893 Environmental Matters
Medical Malpractice Leave Act Cl 895 Freedom of Ini`ormation
l REAL PRC|PERTY ClV[L RlGHTS PRlSONER FE`.'I'I'I'|ONL 1:| 790 Other Labor Litigation FEDERAL TAX SUITS Act
El 210 Land Coridemnation Cl 440 Other Civil Rights Habeas Corpus: U 791 Employee Retirement 13 870 Taxes (U_S. Plaintiff Cl 896 Arbitration
Cl 220 Foreclosure Cl 441 Voting Cl 463 Alien Detainee lncome Security Act or Defendant) Cl 899 Administrative Procedure
Cl 230 Rent Lease & Ejectment Cl 442 Employment fl 510 Motions to Vacate Cl 871 lRS_Tllird Party Act/Review or Appeal of
Cl 240 Torts to Land D 443 Housing/ Sentenee 26 USC 7609 Agency Decision
ij 245 Ton Product Liability Aceommodations Cl 530 General Cl 950 Constitutionality of
|Il 290 A]l Orher Real Property Cl 445 Amer w/Disabilities - Cl 535 Death Penalty lMMIGRATlON State Statu\es
Employment Other: 111 462 Naturalization Application
g 446 Amer w/Disabililies - ij 540 Mandamus & Other Cl 465 Other [mmigration
Other ij 550 Civil Rights Actions
111 448 Education 13 555 Pn`son Condition
Cl 560 Civi| Detainee -
Conditions of
Coni`inement

 

 

 

 

 

 

V. ORIGIN (I’lace an "4\"' in Om’ Bo.\' ()n/y)

H1 Original CI 2 Removed from
Proceeding State Court

El 3 Remandedfrom l:l 4

Appellate Court

Reinstated or 111 5 Transfened from Cl 6 Multidistrict Cl 8 Mu_ltidistrict
Reopened Ano[her District Litigalinn - Litigation -
weatth Tran:+t`cr Direct File

 

42 U,S.C. Sec. 12131 et. seq

Brief description of cause:

VI. CAUSE OF ACTION

 

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):

Compiaint seeking injunctive relief pursuant to 42 U.S.C. Sec 12181 et. seq.

 

 

 

 

VII. REQUESTED IN g CHECK IF THIS IS A CLASS ACTlON DEMAND S CHECK YES only if demanded in complaint
COMPLA[NT: UNDER RULE 23, F-R-CV-P- 0.00 JURY DEMAND: |Il Yes ]JNO
VIH. RELATED CASE(S) _ _
IF ANY (Suu m.\trttctt¢)n\). ]UDGE _ _ DOCKET NUMBER
DATE SlGNATHRE OF r\'l`l'mN-EY\(')FMRD
_ _/ 0
_ /0 /,1,2 /,'.'_a/ g ,/ MA//_<,L//(____H
l"OR OI"FICE`. USE. UNLY f
RECE[PT # AMOUNT JUDGE MAG .lUDGE

APPLYlNG lFP

Case 2:18-CV-O4657-FQBSEUGME$MSLRIH|§QMZQ/l$ Page 2 of 10
FoR THE EASTERN DlsTRlCT or PENNSYLVANlA

DESIGNATION FORM

(to be used by counsel or pro se plaintiff to indicate the category of the casefor the purpose of assignment to the appropriate calendar)

Address OfPlaimiff: 6190 Wood|ands B|vd. Apt. 102, Tamarac FL 33319

 

Address Of Defendam; 103 Parkview Circ|e, 1\/|edia PA 19063

 

Fo|croft P|aza 1878 De|mar Drive, Fo|croft PA 19032

Place of Accident, Incident or Transaction:

 

 

RELA TED CASE, IFANY:

Case Number: Judge: Date Terminated:

Civil cases are deemed related when Yes is answered to any of the following questions:

 

 

 

 

 

 

 

 

 

 

l. ls this case related to property included in an earlier numbered suit pending or within one year Yes | No l
previously terminated action in this court?

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes No /
pending or within one year previously terminated action in this court?

3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes No /
numbered case pending or within one year previously terminated action of this court‘?

4. Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes No /

 

 

 

 

 

case filed by the same individual?

I certify that, to my knowledge, the within case l:l is / El is not related to any case now pending or within one year previously terminated action in

 

this court except as noted above. /'_” _,
/' .
DATE; /a /;;_ /,2,, / g <;{M fry if 207001 (PA)
Allorney-at-Law *'Pro Se Plainttj' Atlorney [.D_ # ([fapplt'cable)

 

 

ClVIL: (Place a \l in one category only)

 

 

 

 

 

 

 

 

 

 

 

A. F ederal Question Cases: B. Diversity Jurisdiction Cases:
m 1. Indemnity Contract, Marine Contract, and All Other Contracts [:l l. Insurance Contract and Other Contracts
I:l 2. FELA |:] 2. Airplane Personal Injury
|:] 3. J ones Act-Personal Injury |:l 3. Assault, Defamation
I:_l 4. Antitrust |:I 4. Marine Personal Injury
5. Patent |:l 5. Motor Vehicle Personal Injury
6. Labor-Management Relations |:[ 6. Other Personal Injury (Please specijj/):
l:l 7. Civil Rights [:[ 7. Products Liability
m 8. Habeas Corpus 8. Products Liability - Asbestos
|:| 9. Securities Act(s) Cases 9. All other Diversity Cases
|:l lO. Social Security Review Cases (Please specij)):
l 1. All other Federal Question Cases
(Please spec[/j'): Ame|'lCBnS Wlth DlSabllltleS AClZ
ARBITRATION CERTlFICATION
(The efject of this certification is to remove the casefrom eligibility for arbitration.)
I, Dan|e| A' Pa"en 1 counsel ofrecord or pro se plaintiff, do hereby certify:
Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
_ exceed the sum of $l 50,000.00 exclusive of interest and costs:
/ Relief other than monetary damages is sought ’“,
jt n . ` l /
DATE; /o /2 2 /,U/Z C/ "1~'¢ C--*'*‘“) lZ"'-/'~ ' 207001 (PA)

 

Attorrtey-aI-Law. ibm Se P/at`mij§‘ Attorney I.D. # (ifapplt`cable)

NOTE: A trial de novo will be a trial byjury only ifthere has been compliance with F_R.C.P. 38_

 

(`i\' 609 (5 20[8)

 

Case 2:18-Cv-04657-RBS Dooument 1 Filed 10/29/18 Page 3 of 10

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CASE MANAGEMENT TRACK DESIGNATION FORM
OwE/\f H/‘i 1177 2 CIVIL ACTION

V

CHHAyt_At/v\ aML SHtei_e\/LAWL NO

In accordance With the Civil Justice Expense and Delay Reduction Plan of this coult, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
design-ation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Traclc Designation Porm specifying the track
to which that defendant believes the case should be assigned

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus _ Cases brought under 28 U.S.C. § 2241 through § 2255. ( )

(b) Social Security - Cases requesting review of a decision of the Secretary of Health
and Human Services denying plaintiff Social Security Benef_its. ( )

(c) Arbitration - Cases required to be designated for arbitration under Local Civil Rule 53.2. ( )

(d) Asbestos - Cases involving claims for personal injury or property damage from
exposure to asbestos. ( )

(e) Special Management - Cases that do not fall into tracks (a) through (d) that are
commonly referred to as complex and that need special or intense management by
the court. (See reverse side of this form for a detailed explanation of special

 

 

management cases.) ( )
(f) Standard Management - Cases that do not fall into any one of the other tracks. (¢/{
/6/>1»=`»/=»1»»’€ 194/wee A- meter /”/4/»~§,1-,¢l aw£A/H/mfy
Date Attorney-at-law Attorney for
[L/gui cry 75'1¢2, 545¢/) S-n 73~3>'1 o¢zt//en@/)z//en /A w, Cawt/
T_elephone FAX Number E-Mail Address

(civ. 660) 10/02

Case 2:18-Cv-04657-RBS Dooument 1 Filed 10/29/18 Page 4 of 10

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF PENNSYLVAN!A

OWEN HARTY, Individually,

Plaintiff,
v. Case No.
CHHAY LAIM and SHIRLEY LAIM, 1

Defendants.

 

COMPLAINT
(Inj unctive Relief Demanded)

Plaintiff, OWEN HARTY, lndividually, on his behalf and on behalf of all other individuals
similarly situated, (sornetimes referred to as “Plaintiff”), hereby sues the Defendants, CHHAY LAIM
and SHIRLEY LAIM, (sometimes referred to as “Defendant”), for Inj unctive Relief, and attorney’s
fees, litigation expenses, and costs pursuant to the Americans With Disabilities Act, 42 U.S.C.
§ 12181 e_t LL. (“ADA”).

l. Plaintiff is a Florida resident, lives in Broward County, is suijuris, and qualifies as an individual
With disabilities as defined by the ADA. Plaintiff is mobility impaired and is bound to ambulate
in a scooter or With other assistive devices.

2. Defendants' property known as Folcroft Plaza and situated at 1878-l 892 Delmar Drive, Folcroft,
PA, 19032, is located in the County of Delaware.

3. Venue is properly located in the EASTERN DISTRICT OF PENNSYLVANIA because venue
lies in the judicial district of the property situs. The Defendant’s property is located in and does

business Within this judicial district

Case 2:18-Cv-04657-RBS Dooument 1 Filed 10/29/18 Page 5 of 10

4. Pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1343, this Court has been given original
jurisdiction over actions which arise from the Defendants' violations of Title 111 of the Americans
With Disabilities Act, 42 U.S.C. § 12181 e_t siq. See also 28 U.S.C. § 2201 and § 2202.

5. Plaintiff has visited the property Which forms the basis of this lawsuit and plans to return to the
property to avail himself of the goods and services offered to the public at the property, and to
determine Whether the property has been made ADA compliant. The Plaintiff has encountered
architectural barriers at the subject property Which discriminate against him on the basis of his
disability and have endangered his safety. These barriers also prevent Plaintiff from returning
to the property to enjoy the goods and services available to the public. Plaintiff is also a tester
for the purpose of asserting his civil rights and monitoring, ensuring, and determining Whether
places of public accommodation are in compliance With the ADA.

6. Plaintiff has suffered and Will continue to suffer direct and indirect injury as a result of the
Defendants' discrimination until the Defendants are compelled to comply With the requirements
of the ADA. Plaintiff is deterred from, and is denied the opportunity to participate and benefit
from the goods, services, privileges, advantages, facilities and accommodations at Defendants'
property equal to that afforded to other individuals Plaintiff is aware that it Would be a futile
gesture to attempt to visit Defendants' property if he Wishes to do so free of discrimination

7. Defendants oWn, lease, lease to, or operate a place of public accommodation as defined by the
ADA and the regulations implementing the ADA, 28 CFR 36.201(a) and 36.104. Defendants
are responsible for complying With the obligations of the ADA. The place of public
accommodation that the Defendants own, operate, lease or lease to is known as Folcroft Plaza,

1878-1892 Delmar Drive, Folcroft, PA 19032.

8.

10.

Case 2:18-Cv-04657-RBS Dooument 1 Filed 10/29/18 Page 6 of 10

Plaintiff has a realistic, credible, existing and continuing threat of discrimination from the
Defendants' non-compliance With the ADA With respect to this property as described but not
necessarily limited to the allegations in paragraph ten (10) of this Complaint. Plaintiff has
reasonable grounds to believe that he Will continue to be subjected to discrimination in violation
of the ADA by the Defendants. Plaintiff desires to visit Folcroft Plaza not only to avail himself
of the goods and services available at the property but to assure himself that this property is in
compliance With the ADA so that he and others similarly situated will have full and equal
enjoyment of the property Without fear of discrimination
The Defendants have discriminated against the Plaintiff by denying him access to, and full and
equal enjoyment of, the goods, services, facilities, privileges, advantages and/or accommodations
of the subject property, as prohibited by 42 U.S.C. § 12182 e_t M.
The Defendants have discriminated, and is continuing to discriminate, against the Plaintiff in
violation of the ADA by failing to, inter alia, have accessible facilities by January 26, 1992 (or
January 26, 1993, if Defendants have 10 or fewer employees and gross receipts of $500,000 or
less). A preliminary inspection of Folcroft Plaza has shown that violations exist. These
violations include, but are not limited to:
(a). None of the parking spaces are designated as accessible The required amount of
compliant accessible and van accessible parking spaces are not provided. (1991 ADA
Standards Sections 4.1.2(5a,b), 4.6; 2010 ADA Standards Sections 208.2, 208.2.4,{502);
(b). The striped access aisle Where the built- -up curb ramp is locates and the adjacent
parking spaces have a slope steeper than 1 ..48 (1991 ADA Standards Section 4. _6. §§ 2010

ADA Standards Section 502. 4); s

(c). The path of travel from the public transportation stop and sidewalk does not lead to
an accessible route to the facility. The route leads to curbs Without the provision of curb

11.

12.

Case 2:18-Cv-04657-RBS Dooument 1 Filed 10/29/18 Page 7 of 10

ramps. (1991 ADA Standards Sections 4.3.2(1), 4.3.7, 4.3.8, 4.5.2, 4.7.1; 2010 ADA
Standards Sections 206.2.1, 303.2, 402.2, 403.3); and

(d). The only path of travel to the facility leads to a built-up curb ramp that has a slope

greater than 8.3% and side flares with slopes greater then 10%. (1991 ADA Standards

Sections 4.3.2(1), 4.3.8, 4.5.2, 4.7.2, 4.7.6, 4.8.2; 2010 ADA Standard Sections 406.5)
The discriminatory violations described in paragraph 10 are not an exclusive list of the
Defendants' ADA violations. Plaintiff requires the inspection of the Defendants' place of public
accommodation in order to photograph and measure all of the discriminatory acts violating the
ADA and all of the barriers to access. The Plaintiff, and all other individuals similarly situated,
have been denied access to, and have been denied the benefits of services, programs and
activities of the Defendants' buildings and its facilities, and have otherwise been discriminated
against and damaged by the Defendantd because of the Defendants' ADA violations, as set forth
above. The Plaintiff and all others similarly situated will continue to suffer such discrimination,
injury and damage without the immediate relief provided by the ADA as requested herein. In
order to remedy this discriminatory situation, the Plaintiff requires an inspection of the
Defendants' place of public accommodation in order to determine all of the areas of non-
compliance with the Americans with Disabilities Act.
Defendants have discriminated against the Plaintiff by denying him access to full and equal
enjoyment of the goods, services, facilities, privileges, advantages and/or accommodations of
its place of public accommodation or commercial facility in violation of 42 U.S.C. § 12181 et
seq. and 28 CFR 36.302 et seq. Furthermore, the Defendants continue to discriminate against

the Plaintiff, and all those similarly situated by failing to make reasonable modifications in

policies, practices or procedures, when such modifications are necessary to afford all offered

13.

14.

15.

Case 2:18-Cv-04657-RBS Dooument 1 Filed 10/29/18 Page 8 of 10

goods, services, facilities, privileges, advantages or accommodations to individuals with
disabilities; and by failing to take such efforts that may be necessary to ensure that no individual
with a disability is excluded, denied services, segregated or otherwise treated differently than
other individuals because of the absence of auxiliary aids and services.

Plaintiff is without adequate remedy at law and is suffering irreparable harm. Plaintiff has
retained the undersigned counsel and is entitled to recover attorney’s fees, costs and litigation
expenses from the Defendants pursuant to 42 U.S.C. § 12205 and 28 CFR 36.505.

Defendants are required to remove the existing architectural barriers to the physically disabled
when such removal is readily achievable for its place of public accommodation that have existed
prior to January 26, 1992, 28 CFR 36.304(a); in the alternative, if there has been an alteration
to Defendants' place of public accommodation since January 26, 1992, then the Defendants are
required to ensure to the maximum extent feasible, that the altered portions of the facility are
readily accessible to and useable by individuals with disabilities, including individuals who use
wheelchairs, 28 CFR 36.402; and finally, if the Defendants' facility is one which was designed
and constructed for first occupancy subsequent to January 26, 1993, as defined in 28 CFR
36.401, then the Defendants' facility must be readily accessible to and useable by individuals
with disabilities as defined by the ADA.

Notice to Defendant is not required as a result of the Defendants' failure to cure the violations
by January 26, 1992 (or January 26, 1993, if Defendant has 10 or fewer employees and gross
receipts of $500,000 or less). All other conditions precedent have been met by Plaintiff or

waived by the Defendants.

Case 2:18-Cv-04657-RBS Dooument 1 Filed 10/29/18 Page 9 of 10

16. Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant Plaintiff Injunctive
Relief, including an order requiring Defendants to alter Folcroft Plaza to make those facilities
readily accessible and useable to Plaintiff and all other persons with disabilities as defined by the
ADA; or by closing the facility until such time as the Defendants cure those violations of the
ADA.

WHEREFORE, Plaintiff respectfully requests:

a. The Court issue a Declaratory Judgment that determines that the Defendants at the
commencement of the subject lawsuit is in violation of Title 111 of the Americans with
Disabilities Act, 42 U.S.C. § 12181 et seq..

b. Injunctive relief against the Defendants including an order to make all readily achievable
alterations to the facility; or to make such facility readily accessible to and usable by
individuals with disabilities to the extent required by the ADA; and to require the Defendants
to make reasonable modifications in policies, practices or procedures, when such
modifications are necessary to afford all offered goods, services, facilities, privileges,
advantages or accommodations to individuals with disabilities; and by failing to take such
stops that may be necessary to ensure that no individual with a disability is excluded, denied
services, segregated or otherwise treated differently than other individuals because of the
absence of auxiliary aids and services.

c. An award of attorney’s fees, costs and litigation expenses pursuant to 42 U.S.C. § 12205.

d. Such other relief as the Court deems just and proper, and/or is allowable under Title III of

the Americans with Disabilities Act.

Case 2:18-Cv-04657-RBS Dooument 1 Filed 10/29/18 Page 10 of 10

Respectfully Submitted,
n __ - \\ `\

,.
.',.::l_}

By: - cwa

Daniel A. Pallen, Esquire (PA Id. 207001)
THOMAS B. BACON P.A.

114 W. Front Street

Media, PA. 19063

Ph. 484-550-7542

Fax: 484-550-7532
dpallen@pallenlaw.com

Thomas B. Bacon, Esquire (PA Id. 56289)
THOMAS B. BACON P.A.

644 N. Mc Donald Street

Mount Dora, Florida 32757
tbb@thomasbaconlaw.com

